Order, Supreme Court, Bronx County (Mark Friedlander, J.), entered September 5, 2012, which, to the extent appealed from as limited by the briefs, granted defendants’ cross motion for summary judgment to the extent of finding that defendant The Advisory Board of the Metro New York District Church of the Nazarene is entitled to legal title to the subject property, unanimously affirmed, without costs.
The motion court properly determined that defendant was authorized, pursuant to the terms of the church’s governing manual, to transfer the subject property from plaintiff after its withdrawal from the Church of the Nazarene (see generally First Presbyt. Church of Schenectady v United Presbyt. Church in U.S. of Am., 62 NY2d 110, 117-118 [1984], cert denied 469 US 1037 [1984]). Concur — Tom, J.R, Friedman, Renwick, Feinman and Clark, JJ.